Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In particular, claim 1 states, “wherein the at least one of the light instructions associated with the control instruction is a misappropriated light instruction”. Paragraph 7 of the published application says, “Ultimately, the reproduction appliance is thus controlled by ‘misappropriated’ light instructions… There are diverse conventionally known options conceivable for the association of light instructions with luminaires or with the reproduction appliance: merely by way of example, it is possible to mention using such light instructions for controlling the reproduction appliance as are not used by the luminaires, i.e. for example are hitherto ‘unoccupied’”. Specification, however, fails to explain what is meant by “misappropriated”. Although ¶ 7 provides examples, the term “misappropriated lighting instruction” is vague. Applicant must clearly recite the distinct allowable subject matter that is discussed in ¶ 7 in order to advance the prosecution. 
Claim(s) 3-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 1.





Regarding independent claim 1, a reproduction appliance for a passenger cabin of an aircraft, for reproducing visual contents in the passenger cabin, wherein the passenger cabin comprises a lighting device, wherein the lighting device has a plurality of luminaires and a luminaire control unit for the luminaires and a single luminaire control line connecting the inputs of the luminaires to an output of the luminaire control unit, wherein the luminaire control unit contains a set of light instructions for actuating the luminaires and, wherein the light instructions instruct the luminaires to deliver light having a particular light characteristic during operation, 
wherein 
the reproduction appliance contains a memory for the visual contents to be reproduced, 
an interface for connection of an input of the reproduction appliance to the luminaire control line, and 
a decoder, being part of the reproduction appliance, for receiving light instructions via the interface, 
wherein the decoder contains an association rule associating a control instruction for the reproduction appliance with at least one of the light instructions, and wherein the at least one of the light instructions associated with the control instruction is a misappropriated light instruction.
Regarding claim 3, the reproduction appliance according to Claim 1, wherein at least one of the visual contents contains a picture and/or a film.
Regarding claim 4, the reproduction appliance according to Claim 1, wherein at least one of the control instructions relates to the selection and/or reproduction of at least one of the visual contents.
Regarding claim 5, the reproduction appliance according to Claim 4, wherein the control instruction is an on, off, start, stop, pause or visual content selection instruction.  
Regarding claim 6, the reproduction appliance according to Claim 1, wherein each of the visual contents has an associated unique identifier, and at least one of the light instructions has an associated one of the identifiers as at least part of the control instruction on the basis of the association rule.
Regarding claim 7, a reproduction structure for a passenger cabin of an aircraft, for reproducing visual contents in the passenger cabin, wherein the reproduction structure contains a reproduction appliance according to Claim 1 and the lighting device for the passenger cabin.
Regarding claim 8, the reproduction structure according to Claim 7, wherein the light instruction is a bus command or a discrete switching state.  
Regarding claim 9, the reproduction structure according to Claim 7, wherein the light instruction contains instructions for a brightness and/or a colour locus for light that is to be produced by the luminaires during operation.  
Regarding claim 10, the reproduction structure according to Claim 7, wherein the light instruction contains an address of a destination for the light instruction and the reproduction appliance has a different address from the luminaires.  
Regarding claim 11, a method for operating a reproduction appliance according to Claim 1 installed in an aircraft as intended, wherein the visual contents to be made available for a reproduction are stored in the memory in a storage period, the reproduction appliance is controlled in an operating period by means of light instructions intended for the reproduction appliance.
Regarding claim 11, the method according to Claim 11, wherein the storage period is outside and 3at least part of the operating period is inside a flying period of the aircraft.  
Regarding claim 13, the method according to Claim 11, wherein the reproduction appliance is operated as part of a reproduction structure, wherein said reproduction structure contains said reproduction appliance and the lighting device for the passenger cabin, and wherein the luminaires are controlled in the operating period by means of light instructions intended for the luminaires.  
Regarding claim 14, the reproduction appliance of Claim 1, further comprising at least one of an electronic display and a projector for reproducing the visual content.  
Regarding claim 15, the reproduction appliance according to Claim 1, wherein the misappropriated light instruction is unoccupied.  
Regarding claim 16, the reproduction appliance according to Claim 1, wherein the misappropriated light instruction is allocated to different addresses.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of Remarks that claim 1 is amended to overcome the previous 112(b). However, as explained above, the limitation “misappropriated light instruction” is still ambiguous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844